Case 1:18-cv-05192-ARR-RER Document 6 Filed 10/17/18 Page 1 of 1 PageID #: 38
  Case l;18-cv-05192-ARR-RER Documents Filed 10/16/18 Page 1 of 1 PagelD#: 37



  SHAKED LAW GROUP,P.C.                                                          IN CLERK'S OFFICE
                                                                           U.S. DISTRICT COURT E.D.N.Y.
  44 Court Street, Suite 1217
  Brooklyn, New York 11201
  Tel:(917)373-9128
  Fax:(718) 504-7555
  Email: ShakedLawGrQUD@,gmail.com
                                                                           BROOKLYN OFFICE
  Attorneysfor Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                        X
   MARION KILER, Individually and as the
   representative of a class of similarly situated persons,
                                                                 Case No. l:I8-cv-5192-ARR-RER
                                         Plaintiff,

                           - against -

   KATE SOMERVILLE SKINCARE,LLC,

                                         Defendant.



                             NOTICE OF VOLUNTARY DISMISSAL


                 Marion Kiler, by her attorneys, Shaked Law Group, P.C., and pursuant to FRCP

  4I(a)(l)(A)(i) hereby provides notice of voluntary dismissal, with prejudice, ofthe above-

  referenced matter against Kate Somerville Skincare, LLC. No Answer has been filed in this



  Dated: Brooklyn, New York
         October 16, 2018
                                                      SHAKED LAW GOUP,P.C.
                                                      Attorneys for Plaintiff

                                                  By:/s/Dan Shaked
                                                      Dan Shaked (DS-3331)
                                                      44 Court St., Suite 1217
           /s/(ARR)                                   Brooklyn, NY 11201
                                                      Tel.(917) 373-9128
                                                      Fax (718) 704-7555
                                                      e-mail: ShakedLawGroup(a)Gmail.com
